Filed 5/1/01 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2001 ND 77







Debra L. Yantzer, 		Plaintiff and Appellee



v.



David G. Yantzer, 		Defendant and Appellant







No. 20000324







Appeal from the District Court of Oliver County, South Central Judicial District, the Honorable Robert O. Wefald, Judge.



AFFIRMED.



Per Curiam.



Dennis W. Lindquist, 303 1st St. NE, P.O. Box 490, Mandan, N.D. 58554, for defendant and appellant.



Anthony J. Weiler, Wheeler Wolf, 220 N. 4th St., P.O. Box 2056, Bismarck, N.D. 58502-2056, for plaintiff and appellee.

Yantzer v. Yantzer

No. 20000324



Per Curiam.

[¶1]	David Yantzer appeals from an Order denying his motion for change of custody of the parties’ child.  Yantzer argues the trial court erred in finding no material change of circumstances.  A party seeking modification of a custody order bears the burden of showing a material change of circumstances exists requiring a change of custody.  
Krizan v. Krizan
, 1998 ND 186, ¶ 4, 585 N.W.2d 576.  “A trial court’s decision to modify custody is a finding of fact subject to the clearly erroneous standard of review.”  
Hendrickson v. Hendrickson
, 2000 ND 1, ¶ 16, 603 N.W.2d 896.  We conclude the trial court did not err in finding there was no material change of circumstances requiring a change of custody.  We summarily affirm under Rule 35.1(a)(2), N.D.R.App.P.

[¶2]	Gerald W. VandeWalle, C.J.

Mary Muehlen Maring

Carol Ronning Kapsner

Dale V. Sandstrom

William A. Neumann